Opinion issued July 18, 2002









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00922-CV
____________

JENNIFER PEINE, Appellant

V.

TEXAS DEPARTMENT OF PUBLIC SAFETY AND
DARLA ROSS, Appellees



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 9900037



MEMORANDUM OPINION
 The Court today considered the motion to dismiss appeal filed by appellant, Jennifer
Peine.  Appellant's motion is granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a). 
All pending motions in this appeal are overruled as moot.  The Clerk is directed to issue
mandate immediately.  Tex. R. App. P. 18.1. 
PER CURIAM

Panel consists of Justices Taft, Nuchia, and Radack.
Do not publish.  Tex. R. App. P. 47.